Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

The amendments and arguments filed Dec. 9, 2021 are acknowledged and have been fully considered.  Claims 1-14, 17, and 19-26 are now pending.  Claims 15, 16, 18 are cancelled; claims 1, 2, and 17* are amended; claims 19-24 are withdrawn; claims 25-26 have been added.  Claims 1-14, 17, 25, and 26 are now under consideration.  

OBJECTIONS/REJECTIONS WITHDRAWN

The rejection of claims 1-5, 9, 10, and 13 under 35 U.S.C. 102(a)(1) over RODRIGUES as evidenced by SCHAGEN is withdrawn in light of the claim amendments.

OBJECTIONS/REJECTIONS MAINTAINED

The rejections of claims 1-14 and 17 under 35 U.S.C. 103(a) are maintained in modified form as discussed below.

Claim Objections
*Claim 17 is objected to because of the following informalities: the claim fails to show the proper status identifier.  Specifically, claim 17 has been amended, but is indicated as "(Previously Presented)" instead of "(Currently Amended)".  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C 102(b)(2)(C) for any potential 35 U.S.C 102(a)(2) prior art against the later invention.  

Claims 1-14, 17, 25, and 26 are rejected under 35 U.S.C. 103(a) as being unpatentable over RODRIGUES (Rodrigues, A.-L., et al. J. Appl. Cosmetol. (2009), 27; 63-71; as evidenced by SCHAGEN (Schagen, S. K. Cosmetics (May 2017), 4(2); 1-14)) in view of ZECCHINO (WO 2016/187012; Pub. Nov. 24, 2016) and BARDEY (US 2013/0108562; Pub. May 2, 2013).  
Rodrigues discloses the use of two acylated tetrapeptides that target aging processes in the skin (title; abstract).  Rodrigues refers to these two tetrapeptides as AcTP1 and AcTP2 throughout the report, but teaches that AcTP1 comprises acetyl combination of AcTP1 and AcTP2 as an optimal choice of ingredients for a comprehensive anti-aging approach in cosmeceutical skin care (p. 70, last par.).  Rodrigues teaches the use of glycerin (a polyhydric alcohol and solvent/thickener).  
As proof that the AcTP1 and AcTP2 of Rodrigues are the same as instantly claimed SEQ ID NOs:1-2, respectively, Schagen establishes that Acetyl tetrapeptide-9 (Dermican™, a peptide known to stimulate collagen Type I and lumican synthesis) has the sequence: N-Acetyl-Gln-Asp-Val-His (i.e., instant SEQ ID NO: 1) (p. 5, section 2.10).  Likewise Schagen establishes that acetyl tetrapeptide-11 (Syniorage™, a peptide known to stimulate keratinocyte cell growth and syndecan-1 synthesis) has the sequence: N-Acetyl-Pro-Pro-Tyr-Leu) (i.e., instant SEQ ID NO:2) (p. 5, section 2.10).  Schagen specifically refers to the clinical studies with 17 (for AcTP1) or 19 (for AcTP2) volunteers reported in reference [27] of Schagen.  Note that reference [27] of Schagen IS the instantly cited article by Rodrigues, which reports the clinical study of AcTP1 with 17 female volunteers and AcTP2 with 19 female volunteers (see Rodrigues at p. 67, 2nd col. and p. 70).  
Regarding the limitation that the two peptides are present in a single cosmetic composition, this embodiment is at once envisaged by anyone of skill in the art based on Rodrigues' teaching of incorporating the peptides into skincare products and using the combination of AcTP1 and AcTP2 as an optimal choice
Regarding the concentration for the peptides now recited in claim 1, Rodrigues teaches a range of concentrations that includes concentrations that are either within or close to that instantly claimed.  For example, Rodrigues teaches AcTP1 in a concentration of 0.74-7.4 µg/ml (p. 66-67; Figs. 3-5).  Specifically, 7.4 µg/ml is within the claimed range.  Note that 1 µg/ml = 1ppm.  Rodrigues teaches AcTP2 in a concentration of 0.87-2.6 µg/ml (p. 69; Figs. 7-9).  2.6 µg/ml (2.6 ppm) is close to the claimed range.  
Further, like Rodrigues, Bardey discloses topical cosmetic compositions comprising tetrapeptides for use in treating skin aging (title; abstract; [0001], [0007], [0011], [0015], [0037]).  Bardey teaches the tetrapeptides are preferably used in a concentration from 0.001 to 1000 ppm ([0046]).  
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the anti-aging peptides of Rodrigues in amounts falling within the claimed ranges.  One would have been motivated to do so with a high expectation of success since tetrapeptides for the same cosmetic use and route of delivery were known to be used in these amounts per Bardey, and since Rodrigues teaches amounts that are close to or fall within the claimed ranges.  Using a different peptide for the same use, delivered in the same way, in a known amount is considered conventional and routine in this art.  
Regarding claim 2, Rodrigues does not teach dimethyl isosorbide.  However, the use of a known transdermal penetration enhancer would have been obvious to anyone of skill in the art.  
For example, Zecchino discloses topical formulations designed to improve the delivery of active agents to the skin, including for the treatment of wrinkles and fine lines st full par.; p. 6, 2nd full par.; p. 21, bottom par.).  Note that Zecchino teaches anti-aging peptides (plural) as well as anti-wrinkle peptides (plural), and teaches the formulations may include one or more active agents (p. 3, 1st full par.; p. 6, last full par.; p. 8, last full par.).  This teaching further underscores that an artisan would readily envision and/or find it obvious to include both of the peptides of Rodrigues together in a single composition.  Zecchino teaches the topical formulations are designed to improve delivery, including penetration and retention of active agents, and that a combination of dimethyl isosorbide, oleic acid, and InvisaSkin® provides unexpectedly enhanced beneficial effects.  The combination of dimethyl isosorbide and these other components allows for improved penetration and retention of the active agent (bridging pgs. 1-2; claims).  Specifically, the dimethyl isosorbide opens skin pores and facilitates absorption of the active agent(s) (p. 2, middle).  Zecchino teaches dimethyl isosorbide in an amount of about 1-20% (p. 2, last full par.; p. 11, last full par.; claims 4-5, 10-11, 16-17, 22, 24, 28-29, 34-35).  
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to deliver the anti-aging peptides of Rodrigues, in combination in a single composition, with a vehicle including dimethyl isosorbide.  One would have been motivated to do so with the expectation of providing improved delivery, penetration, and retention of active agents such as anti-aging peptides (per Zecchino).  
Further regarding claim 2, the MPEP states that the transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those materially affect the basic and novel characteristic(s)" of the claimed invention. In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976) (emphasis in original).  "A consisting essentially of’ claim occupies a middle ground between closed claims that are written in a consisting of’ format and fully open claims that are drafted in a comprising’ format."  For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355.  Furthermore, the MPEP states that if an applicant contends that additional steps or materials in the prior art are excluded by the recitation of "consisting essentially of," applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant’s invention. In re De Lajarte, 337 F.2d 870, 143 USPQ 256 (CCPA 1964).  In the instant case a review of the specification does not reveal a clear disclosure of the "basic and novel characteristics" of the claimed composition, and thus additional elements which would affect such "basic and novel characteristics" cannot be determined.  Accordingly, the transitional phrase "consisting essentially of" in instant claim 2 is being construed as equivalent to "comprising".  
Regarding claims 10-12, Zecchino teaches the use of solvents (e.g., water, polysorbate solvents, etc.) (p. 8, middle; p. 10, 3rd full par.; p. 21, top 3 pars.).  Zecchino further teaches the use of polysorbate 20 as a surfactant and/or emulsifier and teaches amounts overlapping those instantly claimed (p. 8, middle; p. 9, middle; Example 1).  
Regarding claims 14 and 17, the claimed ratios encompass 1:1, or an equal amount of both peptides.  An equal amount of two components (i.e. a 1:1 ratio) is considered obvious to any skilled artisan.  First, as understood by anyone of skill in the art, an equal amount of both components (i.e., a 1:1 ratio) is the logical starting point for mixtures of two components in the absence of a specific teaching leading one to any other amounts of said components.  That is, when two components are taught in combination (as is the case here—per Rodrigues) in the absence of any other teaching, an artisan would immediately envision an equal amount of both components (i.e., a 1:1 ratio), at least as an initial formulation and/or as starting point for further optimization.  Second regarding the claimed amounts of the peptides, the amount of drug is clearly a result effective variable that must be determined based on a variety of factors including the age, body weight, and health of the patient, the condition(s) to be treated and their severity, the route(s) of administration, the particular drug(s) used, adverse drug effects or toxicity, clinical response to treatment, etc., and is routinely optimized by the skilled artisan.  Applicants are advised that recitation of dosages, without more, is generally insufficient to patentably distinguish over the prior art.  In the absence of unexpected results, the claimed amounts are viewed as being routinely optimized variables, the expectation being generally a greater effect with a greater amount of the drug (peptide).  Third, Bardey teaches tetrapeptides are preferably used in a concentration from 0.001 to 1000 ppm in topical cosmetic compositions.  
Regarding claims 17, 25, and 26 the limitation that application of the cosmetic composition twice a day for 21 days exhibits an improvement in skin firmness after a 21 day treatment, this is a recitation of a property of the composition.  MPEP § 2112.01 states that if a composition is physically the same, it must have the same properties.  Thus, the properties recited in claims 17, 25, and 26 are presumed to be present in any composition that meets the structural requirements of the claims, absent evidence to the contrary.  If this is not the case, then applicant is either missing essential subject matter from the claims, not enabled for the full scope of the claims, or both.  It is also noted that the instant claims are product claims, not method claims.  Therefore, the claims do not require application twice a day for 21 days (or any application regimen).  The claims only require that the composition would be capable of achieving the claimed result if it were to be administered twice a day for 21 days.  
Rodrigues teaches the cosmetic composition of claims 1, 2, and 17.  Thus, the properties recited in claims 17, 25, and 26 are considered to be present in said composition.  As long as the prior art teaches or renders obvious the claimed product structure, it meets the claim unless applicant provides objective evidence to show the prior art incapable of achieving the claimed properties.  In this case the specification teaches the only structure needed to achieve the claimed properties is the combination of acetyl tetrapeptide-9 and AcTP2 acetyl tetrapeptide-11, which Rodrigues teaches as discussed above.  
Moreover, the properties of the composition recited in claims 17, 25, and 26 are present in wherein clauses, which do not add any structural features to the claims, and/or also appear to be directed to the intended use of the composition (e.g., a certain treatment 
(A)      statements of intended use or field of use,
(B)     “adapted to” or “adapted for” clauses,
(C)     “wherein” clauses…"  
(D)     “whereby” clauses.
This list of examples is not intended to be exhaustive.  See also MPEP § 2111.04."  See MPEP § 2103(I)(C).  Thus, the limitations regarding the improvement in skin firmness after a 21 day treatment in claims 17, 25, and 26 are not afforded patentable weight.  

Claims 1-14, 17, 25, and 26 are rejected under 35 U.S.C. 103(a) as being unpatentable over RODRIGUES (Rodrigues, A.-L., et al. J. Appl. Cosmetol. (2009), 27; 63-71; as evidenced by SCHAGEN (Schagen, S. K. Cosmetics (May 2017), 4(2); 1-14)) in view of ZECCHINO (WO 2016/187012; Pub. Nov. 24, 2016), BARDEY (US 2013/0108562; Pub. May 2, 2013), and GOLDSBERRY (US 8,568,751; Issued Oct. 29, 2013).  
The teachings of Rodrigues, Schagen, Bardey, and Zecchino are presented supra
Goldsberry discloses an anti-aging cosmeceutical composition comprising short chain acylated peptides as an anti-aging active ingredient (title; abstract; col. 1, lines 36-38).  The compositions are clearly taught to comprise one or more (preferably more than one) of said peptides (abstract; col. 2, lines 5-10; especially lines 26-35).  Importantly, Goldsberry teaches the short-chain peptides of the invention include acetyl tetrapeptide-9 and acetyl tetrapeptide-11 (col. 4, lines 9-28).  
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine both of the peptides taught by Rodrigues in a single composition.  One would have been motivated to do so with a high expectation of success since both Zecchino and Goldsberry, in the same field of endeavor, teach that multiple peptide active agents may be used in a single cosmetic composition for skin treatment.  Further, Goldsberry specifically teaches both acetyl tetrapeptide-9 and acetyl tetrapeptide-11 as suitable anti-aging peptides that can be used in combination (which is also taught by Rodrigues.  

Response to Arguments

Applicants' arguments have been fully considered but are not persuasive.  Applicants argue that Rodrigues does not teach a synergistic combination (response, p. 7).  
While this argument is made over the withdrawn anticipation rejection, it is addressed to the extent it may also apply to the obviousness rejection.  There is no requirement that a reference use the same words as applicants for the finding of obviousness.  In this case, the recitation of "a synergistic combination" is a statement of a property of the composition, which is met by the combination of the two peptides, which 
Applicants argue that Zecchino does not teach the newly claimed ppm amount of the peptides (response, p. 8).  
Applicants' argument completely disregards the teachings of both Rodrigues, which teaches amounts within (for AcTP1) or very close to (for AcTP2) the claimed amounts, and Bardey, which teaches that tetrapeptides in topical cosmetic compositions are preferably used in a concentration from 0.001 to 1000 ppm ([0046]).  Further, applicants are reminded that a range can be disclosed in multiple prior art references instead of in a single references.  See MPEP § 2144.05.  
Applicants argue that the functional limitation recited in claims 17, 25, and 26 should be given weight (response, p. 9).  
The examiner has considered the functional limitation and has afforded it all the weight it deserves.  Here, the functional limitation is met by the combination of the two peptides suggested by Rodrigues, since the combination would be capable of the recited function if it were to be applied twice a day for 21 days.  The functional limitation does not limit the structure of the composition, and does not patentably distinguish over the prior art.  

Summary/Conclusion
Claim 17 is objected to; claims 1-14, 17, 25, and 26 are rejected; claims 15, 16, and 18 are cancelled.  
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin S Orwig whose telephone number is (571)270-5869.  The examiner can normally be reached Mon.-Fri. 7AM-4PM (with alternate Fridays off).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached Mon.-Fri. at (571)270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

	
	/Kevin S Orwig/           Primary Examiner, Art Unit 1658